IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                        NOS. WR-82,875-01 and WR-82,875-02



    In re STATE OF TEXAS ex rel. JOHN F. HEALEY, JR., District Attorney,
                    268TH JUDICIAL DISTRICT, Relator



ON MOTION FOR LEAVE TO FILE PETITION FOR WRITS OF MANDAMUS
   AND/OR PROHIBITION FROM CAUSE NO. 10-DCR-054233 IN THE
           268TH DISTRICT COURT, FORT BEND COUNTY

       Per curiam. J OHNSON, J., would deny leave to file. N EWELL, J., not
participating.

                                        ORDER

       We have before us a motion for leave to file petitions for writs of mandamus and/or

prohibition. We also have before us petitions for writs of mandamus and prohibition.

       In May 2011, a jury convicted Albert James Turner (the real party in interest) of the

offense of capital murder. The jury answered the special issues submitted pursuant to Texas

Code of Criminal Procedure article 37.071, and the trial court, accordingly, set punishment

at death. On October 30, 2013, this Court abated Turner’s direct appeal and remanded the
                                                                      Turner/Healey/Elliott - 2

cause to the trial court to determine whether it is feasible to conduct a retrospective

competency trial, and if so, to conduct a retrospective competency trial. Turner v. State, 422
S.W.3d 676, 696-7 (Tex. Crim. App. 2013). After the trial court determined feasibility and

scheduled a retrospective competency trial, the trial court later decided instead to hold a jury

trial on Turner’s present competency to take place in March 2015. Relator filed a motion to

reconsider that decision, which the trial court denied. Relator then filed the instant petitions

for mandamus and/or prohibition in this Court.

       In an order dated March 4, 2015, this Court stayed the jury trial on present

competency and gave the trial court and Turner an opportunity to respond to relator’s

petition. Turner’s response was received in this Court on April 17, 2015. We have not

received a response from the trial court.

       This Court has determined that this cause should be filed and set and that relator and

Turner should brief the following issues:

       1.     Must a defendant be presently competent in order for a retrospective
              competency trial to occur?

       2.     If so, does the trial court have the authority to require a jury to determine the
              issue of present competency?

The trial court is also invited to brief these issues. The briefs are due in this Court within 45

days of the date of this order.

       IT IS SO ORDERED THIS THE 24TH DAY OF JUNE, 2015.

Do Not Publish